 


114 HR 2299 IH: To amend title XVIII of the Social Security Act to provide for site-of-service price transparency under the Medicare program.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2299 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for site-of-service price transparency under the Medicare program. 
 
 
1.Medicare site-of-service price transparencySection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:  (r)Site-of-Service price transparency (1)In generalIn order to facilitate price transparency with respect to items and services for which payment may be made either to a hospital outpatient department or to an ambulatory surgery center under this title, the Secretary shall, for 2017 and each year thereafter, make available to the public via a searchable website, with respect to an appropriate number of such items and services— 
(A)the estimated payment amount for such items and services under the outpatient department fee schedule under subsection (t) of section 1833 and the ambulatory surgical center payment system under subsection (i) of such section; and (B)the estimated amount of beneficiary liability applicable to such an item or service. 
(2)Calculation of estimated beneficiary liabilityFor purposes of subsection (a), the estimated beneficiary liability, with respect to an item or service, is the amount for such item or service for which an individual who does not have coverage under a medicare supplemental policy certified under section 1882 or any other supplemental insurance coverage is responsible. (3)ImplementationIn carrying out this section, the Secretary—  
(A)shall include in the notice described in section 1804(a) a notification of the availability of the anticipated costs made available under subsection (a); and  (B)may utilize existing mechanisms, such as the portion of the website of the Centers for Medicare & Medicaid Services on which information comparing physician performance is posted (commonly referred to as the Physician Compare website), to make available such anticipated costs under such subsection. 
(4)FundingFor purposes of implementing this subsection, the Secretary shall provide for the transfer, from the Supplemental Medical Insurance Trust Fund under section 1841 to the Centers for Medicare & Medicaid Services Program Management Account, of $6,000,000 for fiscal year 2015, to remain available until expended..  